Per Curiam. James Carrigan was convicted below and seeks to appeal the judgment of conviction. On March 27, 1996, his attorney, David Mark Gunter, lodged the transcript from the trial in the Circuit Court of Hempstead County. The Clerk of this Court notified the attorney that appellant’s brief was to be filed in this court by April 27, 1996. On September 12, 1996, the Clerk of this Court notified the attorney that appellant’s brief was five months overdue, and yet he had neither tendered a brief nor asked for an extension of time in which to file a brief. The attorney did not respond until September 27, 1996, when he asked that he be given until November 8, 1996, to file a belated appellant’s brief. The attorney has given no reason for his failure to timely file the brief.  The motion to file a belated brief is denied, and David Mark Gunter is ordered to appear before this court at 9:00 a.m. on October 28, 1996, to show cause why he should not be held in contempt for the failure to timely file the appellant’s brief.